Citation Nr: 0210675	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  97-33 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an increased rating for residuals of a left 
knee injury with traumatic arthritis, currently assigned a 
20 percent evaluation.

2. Entitlement to an evaluation in excess of 10 percent for 
residuals of a right knee injury with traumatic arthritis, 
to include restoration of a 20 percent evaluation.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.McBrine, Associate Counsel


INTRODUCTION

The appellant had active service with the Air Force from 
September 1968 to September 1972.  He had a subsequent, 
unverified, period of duty for training (DUTRA) with the Army 
Reserves, apparently beginning in 1987.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 1994 rating decision by the No. Little Rock, 
Arkansas, Regional Office (RO), which confirmed a 20 percent 
evaluation for residuals of a left knee injury with traumatic 
arthritis; and reduced an evaluation for residuals of a right 
knee injury with traumatic arthritis from 20 percent to 10 
percent, effective December 1, 1993 (appellant had been 
issued July and September 1993 notices of proposed rating 
reduction).  The 20 percent evaluation for that right knee 
disability had been in effect since April 10, 1990.  An RO 
hearing was held in August 1994.  

Appellant subsequently appealed a May 1996 rating decision, 
which denied service connection for post-traumatic stress 
disorder and major depressive disorder, and a January 1997 
rating decision, which denied service connection for 
dysthymic disorder.  An RO hearing was held in January 1998.  
A Board decision dated December 1998 affirmed the RO 
decisions regarding the veteran's left knee and right knee, 
and remanded the issue of the veteran's post-traumatic stress 
disorder and major depressive disorder.  The veteran was 
granted service connection for major depressive disorder at a 
50 percent evaluation by a January 2001 rating decision, and 
this issue is no longer before the Board.  On April 2001, the 
Court vacated the December 1998 Board decision, and returned 
this claim to the Board for consideration under the Veterans 
Claims Assistance Act of 2000.  As such, the issues of rating 
for the veteran's left and right service connected knees now 
return to the Board.

During the course of this appeal, the Board notes that the 
veteran was pursuing another claim for an increase.  He was 
granted a temporary total evaluation from May 30, 2000, to 
July 31, 2000, to convalesce from left knee surgery.  
Thereafter, the 20 percent rating was restored.  As there has 
been no disagreement with the assignment of the temporary 
total rating, there is no issue concerning this before the 
Board.  The increased rating issue concerns the periods for 
which the 20 percent rating was assigned.

Finally, it is noted that while this case was at the Court, 
as part of a new claim, the veteran was found entitled to a 
total rating based on individual unemployability due to 
service connected disorders.  The effective date assigned was 
July 18, 1997.


FINDINGS OF FACT

1. The appellant's service-connected left knee disability, 
including any arthritis, is manifested primarily by 
complaints of painful motion, slight instability, 0 
degrees extension, no less than 90 degrees flexion, and 
slight crepitus on motion.  His gait is essentially 
normal.

2. An August 1990 rating decision granted service connection 
and assigned a 20 percent evaluation for residuals of a 
right knee injury with traumatic arthritis, effective 
April 10, 1990.  After appellant had been issued July and 
September 1993 notices of proposed rating reduction, the 
September 1993 rating decision reduced an evaluation for 
residuals of a right knee injury with traumatic arthritis 
from 20 percent to 10 percent, effective December 1, 1993.  
The 20 percent evaluation for that right knee disability 
had been in effect significantly less than 5 years.

3. That rating reduction was based primarily on a May 1993 VA 
examination report, which revealed that appellant's right 
knee had 0 degrees extension, 130 degrees flexion, and no 
subluxation, lateral instability, or loose motion. 
Although there was slight gait impairment, it involved the 
left, not the right, lower extremity.  Improvement in that 
right knee disability was shown on said examination, 
particularly since there was no knee joint instability.

4. The appellant's service-connected right knee disability, 
including any arthritis, is currently manifested primarily 
by complaints of painful motion, 0 degrees extension, no 
less than 120 degrees flexion, and minimal crepitus on 
motion. The recent clinical evidence does not reveal any 
instability of the right knee.  His gait is essentially 
normal.

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for 
residuals of a left knee injury with traumatic arthritis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 
4.71a, Codes 5003, 5010, 5257, 5260, 5261 (2001).

2. The criteria for an evaluation in excess of 10 percent, or 
restoration of a 20 percent evaluation, for residuals of a 
right knee injury with traumatic arthritis have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 3.344(c), 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 
4.71a, Codes 5003, 5010, 5257, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed March 1994  rating 
action, and were provided a Statement of the Case and 
Supplemental Statements of the Case, as well as a Board 
Remand dated December 1998.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded 
several examinations during the course of this claim, 
including those dated May 1993, January and August 1996, 
September 1997, and April 2000.  The veteran received two 
hearings at the RO, in August 1994 and January 1998.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
there is no indication that there are additional records that 
should or could be obtained, and it appears that all 
pertinent evidence is on file, no further notice or 
development are indicated.


The Law

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's disabilities of the knees in 
the context of the total history of those disabilities, 
particularly as they affect the ordinary conditions of daily 
life, including employment, as required by the provisions of 
38 C.F.R. §§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). However, as 
the United States Court of Veterans Appeals (Court) stated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), "[w]here...an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern."

In reaching these determinations, the Board has applied the 
provisions of the Schedule for Rating Disabilities in a 
manner most beneficial to the appellant.  Rating disabilities 
is not an exact science, as indicated by the Schedule for 
Rating Disabilities.  It should be appreciated that rating a 
disability is dependent in large measure upon the impact the 
disability has upon industrial functioning, as is recognized 
by the provisions of 38 C.F.R. Part 4, § 4.1.

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disabilities.  38 C.F.R. § 4.1.


I. An Increased Rating for a Left Knee Disability

The service medical records reflect that in early 1970, the 
veteran injured his left knee in a motor vehicular accident.  
Clinically, there was soft tissue bleeding, instability, and 
radiographic evidence of a small, nondisplaced fracture of 
the left lateral tibial plateau, posteriorly.  The left lower 
extremity was casted.  Tears of the left medial meniscus and 
medial collateral and anterior cruciate ligaments were 
diagnosed.  During hospitalization in May 1970, he underwent 
a left medial meniscectomy with pes anserinus transfer; and 
postoperatively, his rotary instability was described as 
decreased.  In February 1972, the left knee had normal ranges 
of motion.  However, there was marked patellofemoral 
crepitus, moderate discomfort, and questionable slight medial 
collateral ligamentous laxity.  A left knee cage brace was 
prescribed.  In August 1972, the left knee exhibited full 
ranges of motion and mild instability.  Radiographically, the 
only left knee abnormality was minimal degenerative disease.

On August 1977 VA examination, appellant's left knee 
exhibited 0 degrees extension, 110 degrees flexion, crepitus, 
and marked medial collateral and anterior cruciate 
ligamentous laxity.  However, on July 1990 VA examination, 
the left knee displayed full extension and flexion, although 
with pain and crepitus; and medial collateral and anterior 
cruciate ligamentous laxity was described as only "1+/4."  
Gait was unremarkable.  Radiographically, there were mild 
degenerative changes of that knee.

A VA consultation sheet dated February 1990 indicated that 
the veteran was having increasing pain in both knees, left 
worse than the right.  The veteran was found to have a 2+ 
Lachmann's sign and 1+ varus instability in the left knee.  
The right knee had no effusion, and was stable.  The 
veteran's right knee had a negative straight leg raising 
test, but was tender in the patellofemoral area.

On May 1993 VA examination, appellant complained of severe 
left knee pain. Clinically, the left knee displayed 0 degrees 
extension, 130 degrees flexion, and no subluxation, lateral 
instability, or loose motion.  Gait was only slightly 
impaired and involved the left lower extremity.  He could 
squat 65 percent [of normal]. Radiographically, there was no 
significant left knee abnormality.

The report of consultation dated July 1993 indicates that the 
veteran was complaining of pain, swelling, and collapsing of 
the left knee.  The veteran was found to have a positive 
minimal patellar grind, a negative McMurray's test, and 
positive laxity.  The examiner proposed to rule out a 
meniscal injury.

VA outpatient treatment reports reflect that in May 1994, 
appellant's left knee exhibited only "1+" instability with 
tenderness.  He had a 2+ Lachmanns and a 2+ Pivot shift.  The 
veteran was diagnosed with a possible bilateral meniscal 
tear. 

During an August 1994 RO hearing, appellant testified, at 
T.1-2, that he experienced instability and constant pain of 
the left knee, but that wearing a brace allowed him to 
ambulate a lot.

An outpatient treatment record dated May 1995 indicates that 
the veteran continued to complain of left knee pain, with 
frequent locking.  Examination revealed no effusion, 
bilateral positive Lachmann's, stable varus and valgus, and 
no grind.  The examiner proposed traumatic degenerative joint 
disease versus instability.

On January 1996 VA examination, appellant's complaints 
included occasional left knee pain, stiffness, and 
locking/giving way.  Clinically, the left knee had 0 degrees 
extension, 110 degrees flexion, and moderate medial 
collateral and lateral collateral ligamentous laxity.  Gait 
was normal.  On August 1996 VA examination, the left knee had 
0 degrees extension, 110 degrees flexion, and there was some 
medial collateral ligamentous laxity.  Gait was normal.

VA outpatient treatment reports reflect that in April 1997, 
appellant's employment performance evaluation with a federal 
agency as a medical clerk was listed as unacceptable.  
However, this was attributed to numerous mental and physical 
disabilities, in addition to a knee disability.

On September 1997 VA examination, appellant's complaints 
included left knee pain.  He reportedly wore a brace only 
when physically active, such as with prolonged standing; and 
could ambulate for a half hour before experiencing pain. 
Clinically, the left knee, without brace, had full extension 
and 90-95 degrees flexion.  Normal ranges of motion of the 
knee are 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71 (2001), Plate II.  Significantly, the examiner 
indicated that there was no instability of the left knee, 
describing it as stable.  There was slight crepitus with 
motion.

In a January 1998 written statement, Michael Z. Chesser, 
M.D., reported that the veteran complained of left knee pain.  
The left knee exhibited mild-moderate crepitus with motion, 
slight anterior instability (without any posterior 
instability), full extension, and 100 degrees of flexion.  
Significantly, during a January 1998 hearing, appellant 
testified, at T.9-17, that he had retired on medical 
disability from a federal agency and had last worked in July 
1997; and that headaches had adversely affected his 
employment as a medical records clerk, although his knees had 
also adversely affected his employment "to some extent."  
He further testified, at T.18-20, that he wore a left knee 
brace most of the time and could ambulate probably a couple 
of miles.

Social Security records, including a decision dated November 
1998, indicate that the veteran was considered to be disabled 
due to a number of problems, to include his knee 
disabilities.

March through June 2000 private outpatient records, and a 
operative report, indicate that the veteran underwent an 
arthroscopy of the left knee with chondroplasty of the 
patella and medial femoral condyle, performed in May 2000.  
The examiner noted that the veteran had an anterior cruciate 
ligament deficient knee.  The veteran indicated that his knee 
felt much better after surgery.  On the June 2000 follow-up, 
it was indicated that he should wear a knee brace during any 
"significant" activities.  The surgery was deemed to have 
been indicated secondary to some increased symptoms.  As 
noted, the knee was said to feel better after the surgery.

The April 2000 report of X-rays of both the veteran's knees 
indicates that the veteran's bone density was minimally 
decreased.  All the joint spaces and margins were 
unremarkable.  A tiny calcific density was seen at the medial 
margin of the left hip joint suggesting periarticular tiny 
soft tissue calcification.  There was no evidence of joint 
effusion.  The radiologist's impression was of 
radiographically normal knees.

The veteran received a VA examination in April 2000.  The 
report of that examination indicates that the veteran 
reported injuring both his knees in service, and that his 
knees still hurt.  Upon examination, the veteran's gait was 
noted to be normal.  Crepitus was noted on flexion of the 
right knee.  The right knee could be flexed from 0 to 120 
degrees.  Flexion ended at that point due to pain.  The left 
knee showed no effusion.  It could be flexed from 0 to 95 
degrees with flexion ending because of pain.  There was no 
subluxation or either knee or ligament laxity.  The examiner 
noted that he could not find any residuals of injury to the 
left knee, postoperative status reconstructive surgery with 
traumatic arthritis, nor could he find residuals of injury to 
the right knee, postoperative status arthroscopic 
meniscectomy with traumatic arthritis.  The examiner noted 
that there were no arthritic findings on X-ray.

In its November 1972 rating decision sheet, the RO assigned a 
single 30 percent evaluation for appellant's residuals of a 
left knee injury with traumatic arthritis. It appears from 
that rating sheet that the single 30 percent rating was 
assigned based on left knee arthritis and instability 
(although Diagnostic Code 5257, for instability, not 5010, 
for traumatic arthritis, was coded).  A subsequent August 
1990 rating decision reduced that evaluation for the service- 
connected left knee disability from 30 percent to 20 percent.  
Subsequently, a recent VA General Counsel opinion held that a 
claimant with arthritis and instability of a knee may be 
rated separately under Diagnostic Code 5003 and Diagnostic 
Code 5257 based on additional disability.  Specifically, that 
VA General Counsel opinion held that for a knee disorder 
already rated under Diagnostic Code 5257, a claimant could 
have additional disability justifying a separate rating if 
there is limitation of motion under Diagnostic Code 5260 
(limitation of flexion of the leg) or Diagnostic Code 5261 
(limitation of extension of the leg).  However, there would 
be no additional disability based on limitation of motion if 
the claimant does not at least meet the criteria for a zero- 
percent rating under Diagnostic Code 5260 or Diagnostic Code 
5261.  Additionally, a separate rating for arthritis can also 
be based on x-ray findings and painful motion.  See VA O.G.C. 
Prec. Op. No. 23-97 (July 1, 1997). See also VA O.G.C. Prec. 
Op. No. 9-98 (August 14, 1998).

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, Code 
5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  Note (1): The 20 percent and 
10 percent ratings based on X-ray findings, above, will not 
be combined with ratings based on limitation of motion.  38 
C.F.R. Part 4, Code 5003.  The appellant's knee is considered 
a major joint, for the purpose of rating that disability for 
arthritis.  See 38 C.F.R. § 4.45.

Limitation of flexion of either leg to 60 degrees will be 
assigned a noncompensable evaluation.  A 10 percent 
evaluation requires that flexion be limited to 45 degrees.  A 
20 percent evaluation requires that flexion be limited to 30 
degrees.  A 30 percent evaluation requires that flexion be 
limited to 15 degrees. 38 C.F.R. Part 4, Code 5260.  
Limitation of extension of either leg to 5 degrees will be 
assigned a noncompensable evaluation.  A 10 percent 
evaluation requires that extension be limited to 10 degrees.  
A 20 percent evaluation requires that extension be limited to 
15 degrees.  A 30 percent evaluation requires that extension 
be limited to 20 degrees.  A 40 percent evaluation requires 
that extension be limited to 30 degrees.  A 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. Part 4, Code 5261.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the left knee.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.

Taking into account all relevant evidence, the Board finds 
that the veteran's left knee disability is currently properly 
rated as 20 percent disabling.  In this regard, as to a 
rating under Diagnostic Code 5257, although slight 
instability has been clinically reported in previous reports 
of VA examinations and outpatient treatment, the veteran's 
September 1997 VA examination revealed no instability of the 
left knee joint, and the April 2000 VA examination found no 
subluxation or either knee or ligament laxity.  There is, 
most recently some indication of anterior cruciate ligament 
deficit, but no instability was clinically reported.  
However, resolving all doubt in favor of the veteran, the 
Board finds that the veteran would be entitled to a 10 
percent evaluation under this code, for slight impairment due 
to slight instability.

As to a rating under Diagnostic Code 5260 or Diagnostic Code 
5261, since the recent clinical evidence, including a 
September 1997 VA examination, revealed full extension and no 
less than 90 degrees' flexion of the left knee, and the April 
2000 VA examination revealed extension and flexion from 0 to 
95 degrees, neither limitation of flexion or extension of the 
left knee meets the criteria for a zero-percent rating under 
Diagnostic Code 5260 or Diagnostic Code 5261.  However, 
considering the veteran's reports of pain on motion, as per 
DeLuca, and resolving all doubt in favor of the veteran, the 
Board finds that the veteran's limitation of motion of the 
left knee is sufficient to warrant an additional 10 percent 
evaluation.  As the veteran is entitled to a compensable 
evaluation under the relevant codes concerning limitation of 
motion, a separate rating under Diagnostic Code 5003 is not 
warranted, as a rating under that code is for application 
only when the veteran's limitation of motion is found to be 
noncompensable.  Thus, with a 10 percent evaluation for 
slight instability, and a 10 percent evaluation for slight 
limitation of motion, the Board finds that the veteran's 
service connected left knee disability is currently properly 
rated as 20 percent disabling.

The Board has considered the applicability of rating the left 
knee disability under other appropriate diagnostic codes, 
such as Diagnostic Code 5256.  However, since ankylosis of 
the left knee has not been clinically shown or even 
approximated, a higher rating would not be in order under 
Diagnostic Code 5256.

The clinical evidence does not reflect that the service--
connected left knee disability presents such an exceptional 
or unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to warrant an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1).  In particular, the left knee 
disability does not preclude ambulation nor does it require 
frequent hospitalizations.  Although the veteran did undergo 
an operation for his left knee in May, 2000, the Board finds 
that the veteran was compensated for his level of disability 
from and after this surgery by the temporary total rating he 
received from May 30, 2000, to July 31, 2000.  No more that a 
20 rating is indicated by the evidence on file before and 
after the surgery.  As noted, the knee felt better after the 
surgery.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


II. An Evaluation in Excess of 10 Percent for a Right Knee 
Disability, Including Restoration of a 20 Percent Rating

The veteran's available DUTRA medical records reflect that in 
August 1988, he twisted his right knee while playing 
basketball.  A torn right medial meniscus was assessed in 
September 1988.  On February 1989 VA hospitalization, he 
underwent arthroscopy and debridement of a right medial 
meniscal "bucket-handle" tear, medial condyle surface 
shaving, and partial synovectomy.

VA outpatient treatment reports reflect that in July 1989, 
appellant's right knee exhibited no ligamentous laxity or 
palpable pain.  On July 1990 VA examination, the right knee 
displayed full extension and flexion, although with slight 
pain and tenderness; and ligamentous laxity of the anterior 
collateral ligament was described as "1+/4" with slightly 
less laxity of the medial collateral and lateral collateral 
ligaments.  Gait was unremarkable.  Radiographically, there 
were mild degenerative changes of that knee.

A VA consultation sheet dated February 1990 indicated that 
the veteran was having increasing pain in both knees, left 
worse than the right.  The veteran was found to have a 2+ 
Lachmann's sign and 1+ varus instability in the left knee.  
The right knee had no effusion, was stable, and had a 
negative straight leg raising test, but was tender in the 
patellofemoral area.

An August 1990 rating decision granted service connection and 
assigned a 20 percent evaluation for residuals of a right 
knee injury with traumatic arthritis, effective April 10, 
1990.  After the RO issued the veteran July and September 
1993 notices of proposed rating reduction listing December 1, 
1993 as the intended effective date, a March 1994 rating 
decision reduced an evaluation for residuals of a right knee 
injury with traumatic arthritis from 20 percent to 10 
percent, effective December 1, 1993.  The 20 percent 
evaluation for that right knee disability had been in effect 
less than four years.

In Kitchens v. Brown, 7 Vet. App. 320, 324 (1995), the Court 
stated that "[i]n order for the VA to reduce certain 
service-connected disability ratings, the requirements of 38 
C.F.R. § 3.344(a) and (b) must be satisfied...."  However, 
these regulatory provisions are not applicable to the 
service-connected right knee disability in the instant case, 
since they apply to ratings which have been in effect for 
long periods at a sustained level (five years or more).  38 
C.F.R. § 3.344(a),(c) and Lehman v. Derwinski, 1 Vet. App. 
339 (1991); Smith v. Brown, 5 Vet. App. 335 (1993).  The 20 
percent disability evaluation for the service-connected right 
knee disability had been in effect substantially less than 
five years, prior to the March 1994 rating reduction.

The Court has held that "[t]here is no question that a 
disability rating may be reduced; however, the circumstances 
under which rating reductions can occur are specifically 
limited and carefully circumscribed by regulations 
promulgated by the Secretary."  Dofflemeyer v. Derwinski, 2 
Vet. App. 277, 280 (1992).

The provisions of 38 C.F.R. § 3.105(e) state that, when a 
reduction in evaluation of a service-connected disability is 
considered warranted, and a reduction will result in a 
decrease of compensation benefits being made, a rating 
proposal in reduction will be prepared setting forth all 
material facts and reasons, and the beneficiary will be 
notified and furnished detailed reasons therefor and given 60 
days for presentation of additional evidence to show that 
compensation should be kept at the current level.  If 
additional evidence is not received within that period, a 
final rating action will be taken and he will be reduced to 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.

It appears in the instant case that procedurally, the RO did 
comply with 38 C.F.R. § 3.105, regarding the manner in which 
appellant was given notice of the proposed rating reduction 
and the implementation of that reduction.  Thus, an issue for 
resolution is whether appellant's service-connected residuals 
of a right knee injury with traumatic arthritis had in fact 
improved such as to warrant the March 1994 rating reduction 
in question.  In Brown v. Brown, 5 Vet. App. 413, 421 (1993), 
the Court stated that "in any rating-reduction case not only 
must it be determined that an improvement in a disability has 
actually occurred but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work."  See also 
38 C.F.R. § 3.344(c), which provides that although the 
provisions of paragraphs (a) and (b) of that section do not 
apply to disabilities which have not become stabilized and 
are likely to improve, "[r]eexaminations disclosing 
improvement...in these disabilities will warrant reduction in 
rating."

The July and September 1993 proposed rating reduction sheets 
and March 1994 rating reduction sheet indicate that the 
rating reduction in question was primarily based upon a May 
1993 VA examination report.  That examination report revealed 
that the veteran complained of moderate right knee pain.  
Clinically, the right knee had 0 degrees extension, 130 
degrees flexion, and no subluxation, lateral instability, or 
loose motion.  Although there was slight gait impairment, it 
involved the left, not the right, lower extremity.  He could 
squat 65 percent [of normal].  Radiographically, there was no 
significant right knee abnormality.

Since full extension and nearly normal flexion of the right 
knee was shown on that May 1993 VA examination, and any pain 
of that knee was not clinically described as constant, 
extensively excruciating, or productive of substantial 
functional limitation, the criteria for an evaluation in 
excess of 10 percent for the right knee disability was not 
warranted under Diagnostic Code 5260 and 5261 or any other 
applicable regulatory provision.  It is of substantial import 
that there was no right knee instability on that examination; 
whereas, on the July 1990 VA examination, upon which the 
original grant of service connection for the right knee 
disability was primarily based, there was slight instability.  
It is thus the Board's opinion that the negative evidence far 
outweighs any positive, and that improvement in that right 
knee disability was shown on said May 1993 examination as to 
warrant the rating reduction in question.

The evidence subsequent to that March 1994 rating reduction 
also indicates that the right knee disability has not 
worsened. 

A May 1994 outpatient treatment record show that the veteran 
had a 1+ Lachmann sign in the right knee, and a tender medial 
joint line.  The veteran was diagnosed with a possible 
bilateral meniscal tear.

During an August 1994 RO hearing, appellant testified, at 
T.7-8, that his right knee pain was less than the left and 
did not require a brace. 

During outpatient treatment dated May 1995, the veteran 
complained that bracing made his right knee hurt, and that 
physical therapy did not help it.  Examination revealed 
bilateral positive Lachmann's, stable varus and valgus, and 
no grind.  The examiner proposed traumatic degenerative joint 
disease versus instability.

On January 1996 VA examination, appellant's complaints 
included occasional right knee pain and swelling.  
Clinically, the right knee had 0 degrees extension and 120 
degrees flexion.  Significantly, there was no ligamentous 
laxity of that knee.  Gait was normal.  On August 1996 VA 
examination, the right knee exhibited 0 degrees extension, 
130 degrees flexion, and no instability.  Gait was normal.

VA outpatient treatment reports reflect that in April 1997, 
appellant's employment performance evaluation with a federal 
agency as a medical clerk was listed as unacceptable.  
However, this was attributed to numerous mental and physical 
disabilities, in addition to a knee disability.

On September 1997 VA examination, appellant reported that 
right knee pain was much less than the left; that he only had 
a brace on the left knee; and that he did not have 
locking/subluxation of that knee.  He reportedly could 
ambulate for a half hour before experiencing pain.  
Clinically, the right knee was noted to exhibit normal 
motion.  Significantly, the examiner indicated that there was 
no instability of the right knee, describing it as stable.  
There was very minimal crepitus with motion.

In a January 1998 written statement, Dr. Chesser reported 
that the veteran  complained of right knee pain.  The right 
knee exhibited mild-moderate crepitus with motion; and no 
instability or swelling.  Significantly, during a January 
1998 hearing, appellant testified, at T.9-17, that he had 
retired on medical disability from a federal agency and had 
last worked in July 1997; and that headaches had adversely 
affected his employment as a medical records clerk, although 
his knees had also adversely affected his employment "to 
some extent."  He further testified, at T.18-20, that he 
could ambulate probably a couple miles.

Social Security records, including a decision dated November 
1998, indicate that the veteran was considered to be disabled 
due to a number of problems, to include his knee 
disabilities.

The April 2000 report of X-rays of both the veteran's knees 
indicates that the veteran's bone density was minimally 
decreased.  All the joint spaces and margins were 
unremarkable.  A tiny calcific density was seen at the medial 
margin of the left hip joint suggesting periarticular tiny 
soft tissue calcification.  There was no evidence of joint 
effusion.  The radiologist's impression was of 
radiographically normal knees.

The veteran received a VA examination in April 2000.  The 
report of that examination indicates that the veteran 
reported injuring both his knees in service, and that his 
knees still hurt.  Upon examination, the veteran's gait was 
noted to be normal.  Crepitus was noted on flexion of the 
right knee.  The right knee could be flexed from 0 to 120 
degrees.  Flexion ended at that point due to pain.  The left 
knee showed no effusion.  It could be flexed from 0 to 95 
degrees with flexion ending because of pain.  There was no 
subluxation or either knee or ligament laxity.  The examiner 
noted that he could not find any residuals of injury to the 
left knee, postoperative status reconstructive surgery with 
traumatic arthritis, nor could he find residuals of injury to 
the right knee, postoperative status arthroscopic 
meniscectomy with traumatic arthritis.  The examiner noted 
that there were no arthritis findings on X-ray.

In its August 1990 rating decision sheet, the RO assigned a 
single 20 percent evaluation for appellant's residuals of a 
right knee injury with traumatic arthritis.  It appears from 
that rating sheet that the single 20 percent rating was 
assigned based on right knee arthritis and instability 
(although Diagnostic Code 5257, for instability, not 5010, 
for traumatic arthritis, was coded).  It is reiterated that a 
subsequent March 1994 rating decision reduced that evaluation 
for the service-connected right knee disability from 20 
percent to 10 percent.  It is also reiterated that 
subsequently, a recent VA General Counsel opinion held that a 
claimant with arthritis and instability of a knee may be 
rated separately under Diagnostic Code 5003 and Diagnostic 
Code 5257 based on additional disability.  See VA O.G.C. 
Prec. Op. No. 23-97 (July 1, 1997). See also VA O.G.C. Prec. 
Op. No. 9-98 (August 14, 1998).

The applicable codes for ratings for the knees are set forth 
above in the discussion regarding the veteran's service 
connected left knee disability.

Taking into account all relevant evidence, the Board finds 
that the veteran's service connected right knee disability is 
currently properly rated as 10 percent disabling.  In this 
regard, as to a rating for instability of the knee under 
Diagnostic Code 5257, the 1996, 1997, and 2000 VA examination 
reports and January 1998 private medical statement revealed 
no instability of the right knee joint.  Considering all the 
evidence of record, the Board finds that the veteran does not 
suffer from any instability of the right knee, such that a 
rating would be warranted under this code.

As to a rating under the relevant codes governing limitation 
of motion, the Board notes that the recent clinical evidence, 
including a September 1997 VA examination and an April 2000 
VA examination, revealed full extension and at least 120 
degrees flexion of the right knee.  Neither limitation of 
flexion or extension of the right knee has been found to meet 
the criteria for a zero-percent rating under Diagnostic Code 
5260 or Diagnostic Code 5261.  However, again, considering 
pain on motion, as per DeLuca, and resolving all doubt in 
favor of the veteran, the Board finds that the veteran would 
be entitled to a 10 percent evaluation under the relative 
codes governing limitation of motion.  As the veteran is 
entitled to a compensable evaluation under the relevant codes 
concerning limitation of motion, a separate rating under 
Diagnostic Code 5003 is not warranted, as a rating under that 
code is for application only when the veteran's limitation of 
motion is found to be noncompensable.  Thus, with no finding 
of instability, and a finding of only slight limitation of 
motion, the Board finds that the veteran is properly rated as 
10 percent disabling for his service connected right leg 
disability.

The Board has considered the applicability of rating the 
right knee disability under other appropriate diagnostic 
codes, such as Diagnostic Code 5256.  However, since 
ankylosis of the right knee has not been clinically shown or 
even approximated, a higher rating would not be in order 
under Diagnostic Code 5256.

The clinical evidence does not reflect that the service- 
connected right knee disability presents such an exceptional 
or unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to warrant an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1).  In particular, the right knee 
disability does not preclude ambulation nor does it require 
frequent hospitalizations. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

An evaluation in excess of 20 percent for residuals of a left 
knee injury with traumatic arthritis is denied. Additionally, 
an evaluation in excess of 10 percent, or restoration of a 20 
percent evaluation, for residuals of a right knee injury with 
traumatic arthritis, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

